In the

United States Court of Appeals
              For the Seventh Circuit

No. 07-3682

K EVIN G. S IMILA,
                                              Plaintiff-Appellant,
                                v.

M ICHAEL J. A STRUE,
Commissioner of Social Security,
                                             Defendant-Appellee.


           Appeal from the United States District Court
              for the Western District of Wisconsin.
            No. 07 C 29—Barbara B. Crabb, Chief Judge.



        A RGUED M AY 29, 2008—D ECIDED JULY 22, 2009




  Before C UDAHY, P OSNER, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. Once a strapping construction
laborer, Kevin Simila claims that a mysterious pain dis-
order has withered his physical prowess and left him
unable to work. Simila applied for Disability Insurance
Benefits (“DIB”) and Supplemental Security Income
(“SSI”). But after a hearing, the administrative law judge
(“ALJ”) was dubious of the severity of Simila’s limitations.
2                                             No. 07-3682

And for good reason. The record showed that Simila had
gone hunting and fishing, attended his sons’ peewee
hockey games, and even helped a friend build a log
home—all after the time Simila claimed to have become
disabled. But no matter how fishy a claim for Social
Security benefits might seem, an ALJ must follow the same
rules for every case. She must refrain from “playing
doctor,” properly evaluate the medical evidence and
the claimant’s credibility, and accurately incorporate the
claimant’s limitations into any hypothetical question
used to elicit the opinion of a vocational expert. Despite
Simila’s contentions to the contrary, we think that the
ALJ adequately performed these duties in this case. The
medical evidence lent little support to Simila’s case and
the ALJ had good reason to doubt Simila’s testimony. And
though imperfect, the ALJ’s hypothetical questions ade-
quately described Simila’s condition. We therefore affirm.


                     I. Background
A. Kevin Simila’s Symptoms and Treatment
  Until Simila’s symptoms began in 2002, he worked as a
construction laborer and an occasional carpet installer
and bartender. In mid-September of that year, Simila
went to his primary care physician, Dr. Enders, com-
plaining of flu-like symptoms, headaches, and joint pain.
Dr. Enders, on staff at the Midelfort Clinic, examined
Simila and performed several diagnostic tests. He did not
observe any apparent joint swelling, and Simila’s test
results for Lyme Disease were negative. During this visit,
Simila admitted to having abused cocaine intravenously
No. 07-3682                                              3

in the past but stated that he never shared needles and
had been drug-free for fifteen years.
  Simila stopped working construction around October 2,
2002 and returned to the Midelfort Clinic several times
throughout October complaining of similar symptoms.
Dr. Enders noted that Simila had “arthralgias [joint
pain] and myalgias [muscle pain] of undetermined etiol-
ogy” and prescribed Vicodin to ease the pain. As for his
headaches, a CT scan revealed that Simila had a sinus
infection. Dr. Enders referred Simila to Dr. Bartynski, an
otolaryngologist, who examined Simila and surgically
drained his sinuses. The procedure did not alleviate
the headaches, though.
  Simila’s symptoms continued throughout the rest of
2002. He continued to see a number of doctors and take
pain medications such as Vicodin and Percocet during
that time. He saw two neurologists, Dr. Chukwudelunzu
and Dr. Dexter, who each examined Simila but could not
determine the cause of his pain. Dr. Chukwudelunzu
found that Simila “demonstrate[d] adequate fund of
knowledge, attention, concentration and memory
during history and neurologic examination,” and that
Simila had normal muscle strength, coordination, and
reflexes. Dr. Chukwudelunzu diagnosed Simila with
chronic headaches but noted that “I think this will turn
out to be a chronic daily headache with possible super-
imposed narcotic-induced headache,” referencing
Simila’s pain medication. Dr. Chukwudelunzu changed
Simila’s prescription to taper his Percocet use and control
his pain with other medications (Simila still continued to
4                                               No. 07-3682

use Percocet, though). Dr. Dexter concluded similarly.
He diagnosed Simila with “diffuse myalgias and head-
ache, etiology unclear,” observing that his muscle
strength was normal, except for some “giveaway weak-
ness,” a sign that Simila might have been exaggerating the
effects of his pain, see M URIEL D. L EZAK ET AL.,
N EUROPSYCHOLOGICAL A SSESSMENT 326 (4th ed. 2004)
(“Neurological examiners repeatedly noted give-away
weakness (poor effort on strength testing) indicating that
[the patient] was actively preserving a disability sta-
tus.” (emphasis is original)). In addition, like Dr. Chuk-
wudelunzu, Dr. Dexter concluded that the longer Simila
used narcotic pain medications, the more likely it was that
the narcotics contributed to his headaches.
  Dr. Dexter also noted that Simila had been “some-
what active” despite his pain. Simila had explained to
Dr. Dexter that he “was able to go out deer hunting” and
“has been able to go out and take his son to hockey and
father/son hockey games,” even though he experienced
discomfort and soreness the next day.
  Simila also saw a rheumatologist, Dr. Shelley, who,
like other doctors, found little explanation for Simila’s
complaints. Dr. Shelley observed that Simila had no
swelling in any of his joints, a normal grip strength, and
a “full range of motion without pain” in his wrists,
elbows, shoulders, hips, knees, ankles, and feet. Dr. Shelley
diagnosed “arthralgias and myalgias of uncertain etiol-
ogy” and “headaches,” and noted that he did “not see
evidence to suggest the significance of an arthritic condi-
tion.”
No. 07-3682                                             5

  Throughout this time, Simila did not work and drew
disability compensation from his union. Dr. Enders and
Dr. Bartynski each twice signed off on Simila’s disability
forms. On the second of Dr. Enders’s forms, completed
December 3, Dr. Enders noted that Simila had been con-
tinuously disabled from October 2, 2002 through “indefi-
nite.”
  In 2003, Simila continued seeing Dr. Enders and also
began treatment at the Mayo Clinic. At Mayo, he
repeated his complaints of headaches and back, joint, and
muscle pain, especially during physical activity. Doctors
noted that Simila described how his joints hurt after he
helped a friend replace a gas tank and how his fingers
would become numb when he used a hammer or went
bowhunting. Several tests gave some explanation for
Simila’s back problems. In Simila’s lumbar spine, tests
showed “degenerative disk disease with slight narrowing
of the 3rd and 4th lumbar disks with broad-based
disk bulges and small associated annular tears,” and in
his cervical spine, tests showed “mild degenerative
changes.” However, doctors noted that Simila’s spine
had a normal pain-free range of motion with “a slight
increase in pain with aggressive palpation of the right
sacroiliac joint.” Doctors also found that Simila had
full range of pain-free motion in all four extremities. In
addition, like the doctors at Midelfort, multiple doctors
at Mayo noted that Simila was overusing his pain med-
ication; they did note, though, that Simila expressed
interest in getting off of it. Simila continued to receive
disability payments from his union, and Dr. Enders’s
colleague, Dr. Usher, signed off on Simila’s union
disability form.
6                                             No. 07-3682

  Simila’s doctors tried several different forms of treat-
ment to reduce his pain, some of which were more suc-
cessful than others. Physical therapy was one of the less
effective. Noting that Simila “enjoys hunting, fishing,
and four wheeling and playing hockey,” the therapist
developed a treatment plan for Simila with the goal of
reducing Simila’s symptoms by 50-75%. But Simila never
returned after the first session and was subsequently
discharged. Doctors also tried additional medications,
which had some temporary success. Dr. Enders prescribed
Depakote for headaches, and after a month, Simila re-
ported that his headaches were “much less frequent.” By
March 2003, Simila reported he was “about 90% better.”
  Dr. Enders also prescribed Prednisone, a steroid, to
improve Simila’s muscle and joint pain. The Prednisone
was so effective that after two weeks Simila reported a
marked decrease in pain; Simila said “it is all gone.” Dr.
Enders noted that “he was feeling so good that he has
been doing some fairly heavy work for the last week
involving peeling logs and helping to build a log
home.” Simila reported only normal muscle soreness
and stiffness after that work. Simila also instructed
Dr. Enders not to complete another union disability form,
and around April 2003, Simila returned to work as a con-
struction laborer. But it didn’t last. Due to Prednisone’s
side effects, Simila’s doctors reduced the dosage, after
which Simila complained that his pain symptoms had
flared back up. Simila stopped work again sometime
during the summer or fall of 2003. (Although the ALJ
found Simila to only have worked during June and
July, some medical records indicate that Simila was
working as late as September.)
No. 07-3682                                            7

  Doctors continued to try different medications to
treat Simila’s pain but saw limited success. They
tapered Simila off Prednisone and started him on Enbrel,
a medication for joint pain taken by injection, which
worked relatively well at first (Simila reported “about
75 percent improvement of his symptoms”). But again
Simila’s complaints of pain returned, and in Novem-
ber 2003, Simila sought Dr. Kent, a rheumatologist, to
approve his union disability form. Dr. Kent signed the
form but wrote, “While his musculoskeletal pain makes
hard physical labor extremely difficult, I see no reason
he couldn’t perform clerical work, etc.” Simila had also
returned to using narcotic pain medications, such as
Vicodin.
  At this point, Simila’s doctors had become increasingly
uncertain of the cause of Simila’s pain. They initially
thought it was spondyloarthropathy, an inflammatory
joint disease, but Simila had no response to a medication
that targeted that disease. Dr. Kent opined that Simila’s
joint pain was most likely related to “chronic pain syn-
drome,” and another doctor suggested “myofascial pain
syndrome/fibromyalgia” due to a lack of any objectively
observable inflammation. When Dr. Kent was again
asked to complete Simila’s union disability form, he
noted that he told Simila “it is unclear to me why he
is totally disabled, and this makes it difficult for me
then to fill out his forms and make any predictions
about the future.” Dr. Kent eventually signed the form
and indicated that Simila was disabled from October 15,
2003 through “currently.”
8                                             No. 07-3682

   In December 2003, Dr. Muceno, a Wisconsin state
medical consultant, reviewed Simila’s medical records
to determine his “residual functioning capacity.” Dr.
Muceno concluded that Simila could lift or carry up to
fifty pounds occasionally and twenty-five frequently;
that Simila could stand, walk, or sit for a total of six
hours in an eight-hour workday; and that Simila had no
postural, manipulative, visual, communicative, or en-
vironmental limitations. (This report was subsequently
confirmed by another state medical consultant several
months later.)
  By 2004, Simila’s doctors appeared to have few
remedies left to try; Dr. Michet, a rheumatologist at the
Mayo Clinic, noted that Simila’s treatment was “at an
impasse.” Dr. Michet recommended three infusions of
Remicade, a drug used to treat autoimmune disorders,
and stated that if Simila had not improved after that,
“then we are going to have to conclude that he has devel-
oped more of a fibromyalgic or myofascial chronic pain
disorder. . . . [T]he next step for managing that would be
a chronic pain rehab consultation.” After the infusions,
Simila had not improved. X-rays were taken of Simila’s
spine, which again revealed “mild degenerative
changes.” Simila continued to take Vicodin regularly.
  In 2005, Simila was prescribed physical therapy by
doctors at the Pain Clinic of Northwestern Wisconsin,
although he stated that he was not interested in long-
term therapy. A month later the Pain Clinic discharged
Simila because a toxicology screen showed evidence of
cocaine. Until that time, the Pain Clinic had been pro-
No. 07-3682                                             9

viding Simila his Vicodin. After his discharge, Simila
called the Midelfort Clinic and requested that they pre-
scribe him Vicodin, explaining that “due to financial
reasons,” he could no longer get it from the Pain Clinic.
Simila received a prescription for a refill.


B. Psychological Evaluation
  At the request of Simila’s attorney, Dr. Paul Caillier
psychologically examined Simila in February 2006.
Dr. Caillier reviewed Simila’s medical records and con-
ducted an in-person evaluation, which included Simila
completing a Minnesota Multiphasic Personality Inven-
tory (“MMPI-2”). Dr. Caillier wrote a letter to Simila’s
attorney, dated March 1, 2006, in which he concluded
that Simila had chronic pain syndrome and a somatoform
conversion disorder (a mental condition that causes a
person to experience physical symptoms of a purely
psychological origin).
  Dr. Caillier talked with Simila about his symptoms
and medical history. Dr. Caillier noted that Simila’s
mood was normal and he had “adequate attention and
concentration to the task at hand.” Simila described his
symptoms in “dramatic fashion,” explaining that his pain
kept him from functioning and that Vicodin helped
only minimally. Dr. Caillier noted Simila’s other doctors
could not explain his pain and that Simila was con-
cerned about whether his children would develop his
symptoms, which Dr. Caillier wrote “was typical of Mr.
Simila’s dramatic presentation.” In addition, Dr. Caillier
interpreted Simila’s MMPI-2 results and found they
10                                             No. 07-3682

revealed a “classical conversion V pattern,” which
meant that Simila converted stress and anxiety into
physical pain.
  From his observations and the test results, Dr. Caillier
concluded that Simila’s somatoform disorder and chronic
pain limited his functioning. Dr. Caillier completed a
“Psychiatric Review Technique” (a standard Social
Security disability form), and on it, he noted that Simila
had “marked” restrictions of daily living activities;
“moderate” difficulties in maintaining social functioning;
“marked” difficulties in maintaining concentration,
persistence, or pace; and “one or two” episodes of
decompensation (an acute deterioration of a person’s
mental health) of extended duration. From these
findings, Dr. Caillier concluded that Simila’s mental
impairments met the requirements of Listing 12.07,
Somatoform Disorders, 20 C.F.R. Pt. 404, Subpt. P, App. 1,
which would classify Simila as “disabled” for Social
Security purposes. In the end, Dr. Caillier recommended
that Simila take anti-depressant medications and receive
counseling. Simila had not sought counseling by the
time of the hearing and the record does not reveal
whether Simila took anti-depressants.


C. Simila’s Testimony
  Simila testified at a hearing before the ALJ on April 11,
2006. He described his prior employment as a construc-
tion laborer and how he worked as a bartender once a
week and carpet installer occasionally. He testified that
he would do a little more carpet installation work when
construction was slow.
No. 07-3682                                               11

   Simila talked mostly about his pain, though—how
it affected his life and what he was able to do despite it.
He testified that he felt constant pain in his joints, shoul-
ders, elbows, neck, knees, ankles, and hips. His daily
routine was limited and he barely got off the couch.
He testified that he takes his children to school in the
morning but upon return must take Vicodin and lie
down for a few hours. (He testified that he often has to lie
down if he stands or sits too long.) However, he is able
to drive, pick up a gallon of milk from the grocery, and
run the vacuum; he usually makes dinner for his family.
  Simila also testified that any physical activity exac-
erbates his pain; he will “pay for it the next day.”
He testified that he cannot shovel snow or do car main-
tenance. But he does engage in some physical and recre-
ational activities. He occasionally helps friends with
various projects, such as the time he peeled logs
and constructed a log home or when he helped clean a
motorboat engine. However, he testified that, when
building the log home, he was on Prednisone and feeling
much better. (He also testified that his son did most of
the log-home-building work; his sons would have been
ages eleven and six at the time.) In addition, he attends
his children’s traveling hockey team games. He testified
that he can stand for only twelve minutes (one period of
hockey) and must sit between periods and sometimes
during periods.
  Simila also enjoys fishing and hunting. When he hunts,
though, he testified that he can walk only about
400 yards into the woods before he has to sit down, and
12                                              No. 07-3682

he can stay seated for only about four hours. He went
ice fishing in the winter prior to the hearing but testified
that he did little work and sat in his truck most of the
time. He also went fishing two weeks before the hear-
ing. He testified that the arm with which he cast and jigged
his bait was “pretty much useless” the following day.
  Finally, Simila testified that he still takes Vicodin regu-
larly, and after physical activity, he sometimes “overeats”
his narcotic pain medication. He testified that he has not
been to any psychological counseling, but if Dr. Caillier
recommended it, he would go.


D. Medical Expert’s Testimony
  Dr. Andrew Steiner, a doctor of physical medicine and
rehabilitation, reviewed Simila’s medical records and
testified that, in his opinion, there was a lack of objective
evidence that Simila was disabled. Dr. Steiner testified
that the evidence showed “mild degenerative disk disease
changes” in the lumbar part of Simila’s back and “mild
osteoarthritic changes” in his neck. He also found
that Simila had some degree of hearing loss in high-
frequency situations. However, he found no evidence of
any significant joint deformities, loss of range of motion,
or gout.
  Based on these findings, Dr. Steiner concluded that
Simila could perform “light work,” which translates to
jobs that require lifting up to twenty pounds occasionally
and ten frequently; standing and walking for up to six
hours; and sitting for up to two. Further, Dr. Steiner
No. 07-3682                                              13

opined that Simila should be precluded from jobs in-
volving hazardous machinery or unprotected heights
due to his hearing loss. Dr. Steiner specified that his
opinion concerned only Simila’s physical condition and
not any psychological disorders.


E. Vocational Expert’s Testimony
  Finally, the ALJ asked William Villa, a vocational expert,
several hypothetical questions to determine whether
there were any jobs that Simila could perform given
his limitations. The ALJ first described a hypothetical in
which Simila was limited to light, unskilled work that
did not involve hazardous machinery or heights. She
described Simila as having the following ailments:
myofascial pain or musculoskeletal pain disorder, mild
degenerative changes in the lumbar and cervical spine,
intermittent gout, headaches, high-frequency hearing
loss, chronic pain syndrome, and somatoform disorder.
Based on this hypothetical, Villa concluded that Simila
could perform a significant number of jobs in the
national economy. The ALJ then limited the hypothetical
to “sedentary work” only, and Villa still concluded that
there were a significant number of jobs that Simila could
perform. Finally, when the ALJ altered the hypothetical
to describe a person who was unable to show up
regularly for work, Villa concluded that there would not
be any jobs available.
14                                                No. 07-3682

F. The ALJ’s Opinion
  The ALJ evaluated Simila’s claim for disability under
the mandatory five-step sequential analysis. See 20 C.F.R.
§§ 404.1520(a)(4) (DIB), 416.920(a)(4) (SSI). The five-
step analysis requires the ALJ to examine:
     (1) whether the claimant is currently
     [un]employed; (2) whether the claimant has a
     severe impairment; (3) whether the claimant’s
     impairment meets or equals one of the impair-
     ments listed by the [Commissioner], see 20 C.F.R.
     § 404, Subpt. P, App. 1; (4) whether the claimant
     can perform [his] past work; and (5) whether the
     claimant is capable of performing work in the
     national economy.
Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000) (first and
second alterations in original). To determine whether the
claimant is able to perform his past work or is capable
of performing other work (steps four and five), the ALJ
assesses the claimant’s residual functioning capacity
(“RFC”). See 20 C.F.R. §§ 404.1520(e), 404.1560(b)-(c),
416.920(e), 416.960(b)-(c). A claimant’s RFC is “the most
[the claimant] can still do despite [his] limitations,” and the
ALJ determines a claimant’s RFC based on all the claim-
ant’s impairments and all the relevant evidence in the
record. Id. §§ 404.1545(a), 416.945(a).
  At step one, the ALJ found that Simila had not
engaged in substantially gainful activity after the
alleged onset of disability. The ALJ deemed Simila’s
temporary employment in the summer of 2003 an “unsuc-
cessful work attempt” and not fatal to his claim. At
No. 07-3682                                             15

step two, the ALJ found that Simila had multiple severe
impairments due to musculoskeletal or myofascial pain,
mild degenerative disk disease, headaches, high-frequency
hearing loss, chronic pain syndrome, and somatoform
disorder. At step three, the ALJ concluded that none
of Simila’s impairments, physical or psychological, met
or medically equaled any of the listed impairments.
Then, the ALJ found that Simila had an RFC of “light,
unskilled work” based on the objective medical evidence,
Simila’s course of treatment, his daily activities, his
work history, and the medical expert’s opinion. Accord-
ingly, at step four, the ALJ concluded that Simila
could not perform his past work as a construction la-
borer. However, at step five, the ALJ accepted the voca-
tional expert’s testimony, concluded that there were
a substantial number of jobs in the national economy
that Simila could perform, and ultimately found that
Simila was not disabled.


G. Simila’s Appeals
  Simila took his case to the Appeals Council and submit-
ted additional evidence in the form of a letter from
Dr. Caillier to Simila’s attorney, dated June 22, 2006. In
that letter, Dr. Caillier elaborated on his previous report
and responded to the ALJ’s concerns regarding the
severity of Simila’s mental disorders. The Appeals
Council denied Simila’s appeal and therefore made the
ALJ’s opinion the final decision of the Commissioner. See
Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008). Simila
then filed suit in the district court, which affirmed the
ALJ’s decision and ruled that Dr. Caillier’s June 22 letter
16                                              No. 07-3682

was not “new” and “material” evidence and therefore
should not be included as part of the record for
judicial review. Simila v. Astrue, No. 07-C-0029-C, 2007 WL
5490605 (W.D. Wis. Oct. 1, 2007). Simila then appealed
to this court.


                      II. Discussion
  We review the ALJ’s decision directly, but we play an
“extremely limited” role. Elder v. Astrue, 529 F.3d 408,
413 (7th Cir. 2008). We will not “displace the ALJ’s judg-
ment by reconsidering facts or evidence, or by making
independent credibility determinations.” Id. Instead, we
look to whether the ALJ built an “accurate and logical
bridge” from the evidence to her conclusion that the
claimant is not disabled. Craft, 539 F.3d at 673. We will
affirm the ALJ’s decision if it is supported by sub-
stantial evidence, which is “such relevant evidence as a
reasonable mind might accept as adequate to support a
conclusion.” Id. (quoting Barnett v. Barnhart, 381 F.3d 664,
668 (7th Cir. 2004)). Therefore, “even if ‘reasonable
minds could differ concerning whether [Simila] is dis-
abled,’ ” we affirm if the ALJ’s decision has adequate
support. Elder, 529 F.3d at 413 (quoting Schmidt v. Astrue,
496 F.3d 833, 842 (7th Cir. 2007)).
  Simila raises four points on appeal. He argues that (1) the
ALJ erroneously rejected Dr. Caillier’s conclusions about
the intensity of Simila’s somatoform disorder and chronic
pain syndrome; (2) the ALJ erred in evaluating Simila’s
credibility; (3) the ALJ’s hypothetical question to the
vocational expert omitted key facts; and (4) the
No. 07-3682                                              17

district court should have remanded because Dr.
Caillier’s June 22, 2006 letter was new and material evi-
dence.


A. The ALJ’s Decision to Discount Dr. Caillier’s Letter
   of March 1, 2006
  Simila first argues that the ALJ erroneously declined
to place significant weight on Dr. Caillier’s findings
regarding the intensity of Simila’s impairments. The ALJ
did not challenge the underlying diagnoses that Simila
had a somatoform disorder and chronic pain syndrome.
Rather, she discounted Dr. Caillier’s conclusions con-
cerning the degree of functional limitation that Simila’s
ailments cause, because they were “not supported by
the objective evidence of record and [were] inconsistent
with claimant’s testimony.” The ALJ instead concluded
that Simila’s disorders resulted in only mild restrictions
of activities of daily living; mild difficulties maintaining
social functioning; moderate difficulties maintaining
concentration, persistence, and pace; and zero episodes
of decompensation. Consequently, at step three in the
sequential analysis, the ALJ found that Simila’s impair-
ments did not meet or equal a “Listing Level,” which
would have automatically declared Simila disabled,
20 C.F.R. § 404.1520(a)(4)(iii), and at steps four and five,
the ALJ found that Simila had an RFC for light, unskilled
work, id. § 404.1520(a)(4)(iv)-(v).
  Before we evaluate whether the ALJ properly weighed
Dr. Caillier’s conclusions, we must first determine what
type of “medical source” Dr. Caillier is. If Dr. Caillier
18                                                 No. 07-3682

is deemed a “treating source,” then the regulations
require that the ALJ give his opinions controlling weight,
as long as they were supported by medical findings
and consistent with substantial evidence in the record.
See 20 C.F.R. § 404.1527(d)(2); Skarbek v. Barnhart, 390
F.3d 500, 503 (7th Cir. 2004). If Dr. Caillier is a “nontreating
source,” however, the ALJ was not required to assign
his opinion controlling weight. White v. Barnhart, 415
F.3d 654, 658 (7th Cir. 2005). Instead, the ALJ was permit-
ted to evaluate the opinion’s weight in light of other
factors. See 20 C.F.R. § 404.1527(d)(2)-(6); Elder, 529 F.3d
at 415.
  A nontreating source is “a physician, psychologist, or
other acceptable medical source who has examined you
but does not have, or did not have, an ongoing treat-
ment relationship with you.” 20 C.F.R. § 404.1502.
Dr. Caillier falls squarely within this definition. He exam-
ined Simila only once, and nothing in the record sug-
gests anything “ongoing” about their treatment relation-
ship. Furthermore, the regulations specifically define
a nontreating source as any doctor with whom the claim-
ant’s relationship was “not based on your medical need
for treatment or evaluation, but solely on your need to
obtain a report in support of your claim for disability.” Id.
Dr. Caillier evaluated Simila at the behest of Simila’s
attorney, evidenced by the fact that Dr. Caillier’s “report”
was in fact a letter addressed to the attorney and not
to Simila. Accordingly, Dr. Caillier’s opinions were not
entitled to controlling weight.
  Simila attacks the ALJ’s decision to discount Dr. Caillier’s
conclusions on a number of grounds. Primarily, Simila
No. 07-3682                                               19

contends that the ALJ improperly rejected the opinion
of the only psychologist in the case, which left the
ALJ without an adequate basis to assess the effect of
Simila’s somatoform disorder. In this sense, Simila argues
that the ALJ “played doctor,” because she had no other
psychological expert opinion in which to ground her
findings. See Blakes ex rel. Wolfe v. Barnhart, 331 F.3d 565,
570 (7th Cir. 2003). We find Simila’s view of the ALJ’s
role in evaluating psychological evidence too narrow.
Although another psychologist’s opinion would have
augmented the ALJ’s analysis, neither the regulations
nor our prior decisions require the ALJ to rely on such
specific evidence to rebut a nontreating physician. “[T]he
administrative law judge is not required or indeed permit-
ted to accept medical evidence if it is refuted by other
evidence—which need not itself be medical in nature . . . .”
Wilder v. Chater, 64 F.3d 335, 337 (7th Cir. 1995) (emphasis
added). Instead, an ALJ is required to determine the
weight a nontreating physician’s opinion deserves
by examining how well Dr. Caillier supported and ex-
plained his opinion, whether his opinion is consistent
with the record, whether Dr. Caillier is a specialist in
pain disorders, and any other factor of which the ALJ
is aware. 20 C.F.R. § 404.1527(d)(3)-(6).
  This is precisely what the ALJ did here, declining to
give Dr. Caillier’s opinion substantial weight because it
lacked consistency and supportability. The ALJ noted
that Dr. Caillier found that Simila had marked restric-
tions of daily living activities. But she concluded that
this was inconsistent with Simila’s testimony that he
regularly took his children to school, often made dinner
20                                             No. 07-3682

for his family, went hunting and fishing with friends
and family, attended his son’s traveling hockey team
games, and worked with friends on side-projects. Dr.
Caillier discussed none of these activities in his March 1
letter, despite the fact that Dr. Caillier appeared to base
his conclusions concerning Simila’s functional limita-
tions on Simila’s subjective complaints (Dr. Caillier
did not claim that the MMPI-2 results—the only arguably
objective measurement Dr. Caillier took—revealed the
intensity of Simila’s mental disorder). Furthermore, the
ALJ discounted Dr. Caillier’s opinion as to Simila’s
social functioning because it, too, was unsupported by
and inconsistent with the evidence. Nothing in the
record (or in Dr. Caillier’s letter) suggests that Simila
had problems getting along with his family or friends or
with the crowds at hockey games. Instead, the ALJ pointed
out that, throughout his medical treatment, Simila’s
doctors consistently described him as “pleasant” and
“enjoyable.”
  The ALJ also found little support for Dr. Caillier’s
conclusions that Simila had marked difficulties main-
taining concentration, persistence, or pace, and had
experienced one or two episodes of decompensation.
Dr. Caillier’s letter mentioned Simila’s capacity for con-
centration only once, in which he noted that Simila had
“adequate attention and concentration to the task at
hand.” This was consistent with what Dr. Chukwude-
lunzu observed several years earlier when he found that
Simila “demonstrate[d] adequate . . . concentration and
memory during history and neurologic examination.”
Simila argues that this does not prove that Simila can
No. 07-3682                                           21

maintain attention and concentration throughout the
workday. But Simila’s argument misses the point. In
determining what weight to give a nontreating physician’s
opinion, the ALJ is required to look for support. Id.
§ 404.1527(d)(3). Although these observations may not
prove whether Simila can concentrate on full-time work,
they certainly do not support Dr. Caillier’s opinion that
Simila is markedly deficient in that area.
  Simila also attacks the ALJ’s finding that Dr. Caillier
did not perform a “mental status exam,” citing the fact
that Dr. Caillier prefaced his observations with the
words “on exam.” Whether these two words prove the
ALJ incorrect, we cannot say. Those two words don’t tell
us much about what kind of exam Dr. Caillier was per-
forming. Nonetheless, any error here was harmless
given the other reasons the ALJ cited for discounting
Dr. Caillier’s opinions. We agree with the ALJ that
Simila’s hunting and fishing, attending travel hockey
games, and helping friends with maintenance and con-
struction projects are inconsistent with Dr. Caillier’s
conclusions about Simila’s functional limitations.
  Simila presents a barrage of other arguments, but to
no avail. Simila contends that the ALJ ignored objective
evidence supporting Dr. Caillier’s opinions, such as the
MMPI-2 results, Dr. Michet’s note about Simila needing
chronic pain rehab, and Dr. Steiner’s testimony that it
is not unusual for doctors treating a person with
somatoform to not find any physical causes. But the ALJ
did discuss the MMPI-2, and as we mentioned, the
results of that test said nothing about the intensity of
22                                            No. 07-3682

Simila’s pain, but only that Simila had a somatoform
disorder, which the ALJ accepted as true. Moreover, the
ALJ is not required to discuss every piece of evidence
but is instead required to build a logical bridge from the
evidence to her conclusions. Craft, 539 F.3d at 673. Al-
though snippets of Dr. Michet’s notes and Dr. Steiner’s
testimony might support Dr. Caillier’s opinions, other
objective evidence is inconsistent with it: Many of
Simila’s medical records state that Simila had a normal,
pain-free range of motion and normal strength, and
Dr. Kent wrote that it was “unclear to me why [Simila]
is totally disabled” and he saw “no reason he couldn’t
perform clerical work.”
   Simila also argues that the ALJ erred by failing to
mention that Dr. Caillier is a neuropsychologist
whose opinions deserve more weight. See 20 C.F.R.
§ 404.1527(d)(5). But the regulations state that a
specialist’s opinion is generally entitled to more weight;
it is not presumptively so (unlike treating physicians).
Id. (emphasis added). Mentioning Dr. Caillier’s specialty
might have made the ALJ’s opinion more complete,
but in light of the other evidence the ALJ cited, it
would not have changed the outcome.
  Finally, Simila argues that the ALJ erred by not
seeking additional evidence before rendering a decision.
See id. § 404.1527(c)(3). “An ALJ has a duty to solicit
additional information to flesh out an opinion for
which the medical support is not readily discernable.”
Barnett, 381 F.3d at 669. Simila relies on Barnett to
contend that the ALJ was required to recontact Dr.
No. 07-3682                                                23

Caillier because she found his opinion unsupported by
the record. Simila reads Barnett too broadly. An ALJ is
entitled to evaluate the evidence and explanations
that support a medical source’s findings. See 20 C.F.R.
§ 404.1527(d)(3). And she need not recontact the source
every time she undertakes such an evaluation, but only
if, as we said in Barnett, “the medical support is not
readily discernable.” 381 F.3d at 669 (emphasis added); see
also Skinner v. Astrue, 478 F.3d 836, 843 (7th Cir. 2007)
(“ALJs may contact treating physicians for further infor-
mation when the information already in the record is
‘inadequate’ to make a determination of disability . . . . ”).
Here, the ALJ discerned and discussed the evidence
upon which Dr. Caillier relied: the MMPI-2 results, his
review of Simila’s medical records, and Simila’s sub-
jective complaints. This record was not “inadequate.” The
ALJ simply found that this evidence failed to support
Dr. Caillier’s conclusions, a finding the regulations
entitled her to make.
  In one instance, though, the ALJ should have recon-
tacted Dr. Caillier. The ALJ observed that “[I]t is
unclear whether Dr. Caillier had access to the records
indicating some concern with claimant’s narcotic usage.”
We agree with Simila that “unclear” is tantamount to “not
readily discernable.” However, we believe the ALJ’s
error did not affect the outcome. And, again, the ALJ
need not mention every strand of evidence in her deci-
sion but only enough to build an “accurate and logical
bridge” from evidence to conclusion. Craft, 539 F.3d at
673. The ALJ’s discussion of the lack of consistency and
support for Dr. Caillier’s opinion built that bridge. Ac-
24                                             No. 07-3682

cordingly, the ALJ’s decision to discount that opinion
was supported by substantial evidence.


B. The ALJ’s Credibility Determination
  Simila next disputes the ALJ’s finding that his testi-
mony was “not entirely credible.” We review an ALJ’s
credibility determination with deference, for an ALJ, not
a reviewing court, is in the best position to evaluate
credibility. Craft, 539 F.3d at 678. We reverse that deter-
mination only if it is so lacking in explanation or sup-
port that we find it “patently wrong.” Elder, 529 F.3d at
413-14 (quotation omitted). An ALJ may not “discredit
the claimant’s testimony as to subjective symptoms
merely because they are unsupported by objective evi-
dence.” Carradine v. Barnhart, 360 F.3d 751, 753 (7th
Cir. 2004) (quotation omitted); see also 20 C.F.R.
§ 404.1529(c)(2). To evaluate credibility, an ALJ must
“consider the entire case record and give specific
reasons for the weight given to the individual’s state-
ments.” SSR 96-7p. In other words, the ALJ should look
to a number of factors to determine credibility, such as
the objective medical evidence, the claimant’s daily
activities, allegations of pain, aggravating factors, types
of treatment received and medication taken, and “func-
tional limitations.” See 20 C.F.R. § 404.1529(c)(2)-(4);
Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006)
(citation omitted). In the end, “[a]n ALJ may disregard
a claimant’s assertions of pain if he validly finds her
incredible.” Prochaska, 454 F.3d at 738.
No. 07-3682                                            25

  Simila argues that the ALJ improperly discounted
his testimony as to the intensity of his symptoms
and the limitations that stem from them. Relying
primarily on our opinion in Carradine, 360 F.3d at 754-56,
Simila contends that the ALJ ignored the psychological
nature of his illness, relied too heavily on objective
medical evidence, mischaracterized Simila’s past medical
treatment, and incorrectly found his current activities
inconsistent with his subjective complaints of pain. Along
these lines, Simila also contends that the ALJ selectively
considered the evidence, looking only to which types of
activities Simila performed but not to how he performed
them or to activities he could no longer perform.
  Though the ALJ’s credibility determination was not
flawless, it was far from “patently wrong.” The ALJ had
plenty of reason to doubt Simila’s description of his
symptoms and the extent of the constraints they impose.
To begin with, Simila’s case is not quite Carradine. In
Carradine, we reversed an ALJ’s finding of no disability
where the ALJ failed to appreciate the psychological
nature of the claimant’s somatoform disorder and relied
primarily on the lack of objective medical data to
support his conclusions. 360 F.3d at 754-55. The ALJ in
that case concluded that the claimant’s somatoform
disorder “implies she exaggerates the severity of symp-
toms she reports.” Id. at 754. That’s wrong. That the
claimant has a somatoform disorder means merely that
the pain has a psychological cause rather than a
physical one. Id.
26                                                No. 07-3682

  Here, the ALJ didn’t make such a mistake. Instead, the
ALJ had a host of facts upon which to base her opinion
that Simila overstated his symptoms. Chief among them
was evidence of Simila’s activities. Simila helped a
friend peel logs and build a log home; he replaced a
gas tank; he attended his son’s traveling hockey team
tournaments; he went hunting and fishing (including
ice fishing in the winter and fishing from a boat just
weeks before the hearing). These are not light tasks. They
require extended physical exertion, which Simila was
seemingly able to perform. We disagree with Simila’s
contention that these activities are akin to the occasional
driving, shopping, housework, and therapeutic walking
discussed in Carradine. Id. at 755-56.
  Simila argues that the ALJ failed to follow SSR 96-7p
by “selectively considering the evidence” and not discuss-
ing how Simila engaged in these activities. But the ALJ
specifically noted Simila’s testimony regarding the
length of time Simila spent doing each activity and that
such activities “exacerbate his pain.” The ALJ merely
discounted Simila’s credibility as to how much this
pain limited his functioning—Simila’s continuing to
hunt, fish, and go to hockey tournaments led the ALJ
to conclude that Simila can adequately deal with any
increase in his symptoms. Moreover, Simila’s attempts
to downplay his activities contradict several of his doc-
tors’ reports and, in some instances, common sense. The
reports reflect Simila’s ongoing participation in
certain activities (e.g., “the patient enjoys hunting, fishing,
and four wheeling and playing hockey”) as opposed to
one or two discrete events. And, as we’ve already men-
No. 07-3682                                                27

tioned, one physician, Dr. Kent, openly questioned
Simila’s claims for disability (“I see no reason he couldn’t
perform clerical work, etc.”). Even Dr. Caillier noted
Simila’s tendency to describe his symptoms in “dramatic
fashion.” Moreover, Simila’s description of how he en-
gaged in certain activities is equally dubious: When
asked about peeling logs and building the log home,
Simila didn’t point to the prednisone injections and say
he felt good enough to work. Instead, he responded, “my
son was doing most of the work. . . . I was there along
with him.” Simila’s sons were eleven and six years old
at the time. Though we don’t doubt their strength,
peeling logs (which often requires using a chainsaw)
might make even Paul Bunyan a little tired.
  In addition, the ALJ discussed the utter lack of objective
medical evidence that might bolster Simila’s complaints
of severe, disabling pain. Doctors consistently reported
that Simila had a normal, pain-free range of motion in
his limbs and spine, mostly normal strength, and only
mild degenerative disk disease in part of the spine. One
physician even noted that Simila exhibited some “give-
away weakness,” which can be a sign that the patient is
trying to deceive his physician by feigning true muscle
weakness. See L EZAK ET AL., supra, at 326; Hans E. Neville et
al., Neuromuscular Diseases, in N EUROLOGY FOR THE N ON-
N EUROLOGIST 324 (William J. Weiner & Christopher G.
Goetz eds., 5th ed. 2004) (“[A] ‘give-away’ pattern of
weakness . . . suggests lack of full voluntary effort.”);
Leonard N. Green, Malingering, Dissimulation and Conver-
sion—Hysteria, in T RAUMA 43-6-8[3] (Matthew Bender &
Co. 2003) (“Because the deceptive patient is unaware or
28                                              No. 07-3682

uncertain as to how much strength to exert and is not
exerting maximal strength as he or she is asked to do, the
resulting effort produces a ratchety, irregular, sudden
‘give-away’ feeling to the examiner’s counteraction. By
contrast, the examiner finds a smooth loss of muscle
resistance in a truly weakened limb.”); cf. L EE R. R USS
ET AL ., 8 A TTORNEYS M EDICAL A DVISOR § 74:80 (reissued
ed. 2005) (noting that “[e]xaminers sometimes employ a
‘give away weakness’ test to demonstrate that a patient
is faking muscle weakness,” but expressing some doubt
as to applicability of test to patients with Reflex Sympa-
thetic Dystrophy/Complex Regional Pain Syndrome).
All this is on top of the fact that a set of government
medical examiners concluded that Simila could carry or
lift over 20 pounds occasionally and over 10 pounds
frequently. In short, Simila’s medical history offers little
or no for support his testimony.
  Simila attacks the ALJ’s reliance on this lack of objec-
tive evidence in light of our holding in Carradine.
In Carradine, the ALJ plainly misunderstood the psycho-
logical nature of the claimant’s illness and his heavy
reliance on the lack of an objective medical explanation
for the claimant’s pain contributed to that error. 360 F.3d
at 755. But Carradine does not imply that an ALJ can
never consider the lack of objective evidence in rejecting
a claimant’s subjective complaints. Such a reading
would nullify 20 C.F.R. § 404.1529(c)(2) and (4), which
require an ALJ to consider the objective medical evidence.
Instead, Carradine, consistent with the regulations, stands
for the proposition that an ALJ cannot deny disability
“solely because the available objective medical evidence
No. 07-3682                                              29

does not substantiate [the claimant’s] statements.” 20
C.F.R. § 404.1529(c)(2) (emphasis added). Here, the ALJ
considered the objective evidence along with a host
of other factors named in the regulations, see id.
§ 404.1529(c)(2)-(4), like Simila’s activity levels, as
we’ve discussed.
  The ALJ also evaluated Simila’s course of treatment and
employment history. She found Simila’s treatment—
various pain medications, several injections, and one
physical therapy session—to be “relatively conservative”
and inconsistent with Simila’s complaints. Simila assails
the ALJ for “playing doctor” and improperly evaluating
the extent of his treatment. Simila again likens his case
to Carradine, in which we observed that the claimant’s
extensive treatment regimen actually bolstered her credi-
bility. 360 F.3d at 755. However, the regulations ex-
pressly permit the ALJ to consider a claimant’s treatment
history. 20 C.F.R. § 404.1529(c)(3)(v). Given the deference
we show to an ALJ’s factual determinations, Craft, 539
F.3d at 673, we will not question the ALJ’s finding that
Simila’s treatment was “relatively conservative,” especially
when compared with Carradine’s treatment that
included morphine and a surgical implant in her spine.
See Carradine, 360 F.3d at 755.
  Moreover, Simila seemed to have his own idea of what
type of treatment he needed—the record shows a
pattern of drug-seeking behavior. Multiple physicians
throughout the course of his treatment noted that Simila
was overusing his pain medication and that such overuse
might actually be causing some of his symptoms (e.g.,
30                                              No. 07-3682

“superimposed narcotic-induced headache”). Even
Simila admitted that he occasionally “overeats” his pain
pills. In addition, Simila has a history of cocaine use, and
in 2005, the Pain Clinic of Northwestern Wisconsin dis-
charged Simila after a toxicology screening showed
evidence of cocaine. This cut off his supply of Vicodin.
But Simila had to have it. So he called the Midelfort
Clinic for a refill and lied, telling them he couldn’t get a
prescription from the Pain Clinic for “financial reasons.”
Though Simila was successful in getting more pills, this
is hardly the kind of conduct that helps one succeed on
a disability claim.
  Not only was Simila all too eager to take his narcotic
pain medication, which his doctors cautioned against
overusing, but he was rather unwilling to participate in
physical therapy, which his doctors prescribed—twice.
Simila never showed up after his first session. When
his doctors recommended physical therapy again, he said
he wasn’t interested. Furthermore, despite the fact that
Simila learned that the source of his pain was psycho-
logical and despite Dr. Caillier’s recommendation for
therapy, Simila hadn’t sought counseling by the time of
the hearing. So again we see a lack of sincerity that ex-
plains the ALJ’s doubting Simila’s testimony.
  Finally, the ALJ found that Simila’s work history also
undermined his credibility. Simila contests this point,
arguing that the ALJ misinterpreted his employment
records. Simila is correct that the ALJ erred when she
stated that Simila’s earnings declined from 1997 until
2003. In fact, they declined until only 2001, then rose
No. 07-3682                                              31

slightly in 2002, and declined again in 2003. But this
minor mistake was harmless. In 1996, Simila’s earnings
were $36,980.50 and by 2001 were $10,682.29. They rose
to only $15,909.67 in 2002, less than half of what they
were in 1996. Although Simila testified that he bartended
once a week and occasionally installed carpet, the ALJ
found that Simila’s declining earnings prior to the onset
of his alleged disability, coupled with the fact that Simila
did not participate in a vocational rehabilitation
program, showed a lack of effort to find work and, under
§ 404.1529(c)(3), diminished his credibility. Such a
finding was not improper.
  Accordingly, we conclude that the ALJ properly consid-
ered both Simila’s subjective complaints and evidence
undermining the credibility of those complaints. She
based her determination on multiple factors and the
entire case record, as the regulations require. The only
evidence supporting Simila’s characterization of his
symptoms was Dr. Caillier’s assessment on the
“Psychiatric Review Technique,” which, as we have
already held, the ALJ properly discounted. The objec-
tive medical evidence, Simila’s activity levels, his course
of treatment, his drug-seeking behavior, and his employ-
ment history all counsel a healthy skepticism for
Simila’s testimony. As such, we cannot conclude that
the ALJ’s credibility determination was “patently wrong.”


C. The ALJ’s Hypothetical Questions for the Vocational
   Expert
  Simila also challenges the ALJ’s conclusion at step five
of the sequential analysis that there were a significant
32                                              No. 07-3682

number of jobs that he could perform. At step five, the
ALJ evaluates the claimant’s RFC along with his age,
education, and work experience, to determine whether
the claimant can “make an adjustment to other work.” 20
C.F.R. § 404.1520(a)(4)(v). To make this finding, ALJs
often rely on the testimony of a vocational expert (“VE”).
Commonly, the ALJ will pose a series of hypothetical
questions that describe the claimant’s conditions and
limitations, and the VE will testify to the number of jobs
that the claimant can perform based on those limitations.
  This is what the ALJ and VE did here. But Simila argues
that the VE’s conclusions were faulty because the ALJ’s
hypothetical questions were incomplete. Ordinarily, an
ALJ’s hypothetical questions to a VE “must include
all limitations supported by medical evidence in the
record.” Steele v. Barnhart, 290 F.3d 936, 942 (7th
Cir. 2002). Simila contends that the ALJ omitted several
limitations that were supported by medical evidence.
Most salient to our analysis here, Simila argues, is the
ALJ’s finding that Simila had “moderate difficulties with
concentration, persistence, and pace.” In addition,
Simila argues that the ALJ should have included the
allegations that Simila could stand or sit for only a
short time, that he often needed to lie down and would
miss work frequently, and that he in fact had marked
difficulties with concentration, persistence, and pace.
  We disagree with Simila regarding the latter set of
limitations, because “the ALJ is required only to incorpo-
rate into his hypotheticals those impairments and limita-
tions that he accepts as credible.” Schmidt, 496 F.3d at 846.
No. 07-3682                                              33

The ALJ made clear that she did not find Simila’s symp-
toms to be as acute as either Dr. Caillier’s letter sug-
gested or Simila testified. She specifically disagreed with
Dr. Caillier’s assessment that Simila had “marked” restric-
tions of concentration, persistence, and pace, and she
found that Simila was able to stand for up to six hours
and sit up to two. Because we found that the ALJ was
justified in discounting Dr. Caillier’s conclusions and
Simila’s credibility, we also find that she was not
required to include these limitations in her hypotheticals.
  The omission of the first set of limitations—Simila’s
moderate difficulties with concentration, persistence,
and pace—is more troubling. The ALJ found these limita-
tions to be credible, and under the ordinary rule, they
would have to be included. An exception to this rule
comes into play when the record indicates that the VE
“independently learned of the limitations (through other
questioning at the hearing or outside review of the
medical records, for example) and presumably
accounted for them.” Steele, 290 F.3d at 942. However, the
exception does not apply if the record indicates that
the VE’s testimony was confined to the limitations set
forth in the ALJ’s hypothetical question. Young v. Barnhart,
362 F.3d 995, 1003 (7th Cir. 2004).
  Here, the hearing transcript indicates that the VE re-
viewed the record prior to testifying, and at oral argu-
ment, Simila’s attorney conceded that the VE was
present throughout the hearing and thus heard Simila’s
testimony. But the record does not indicate that the VE
based his conclusions on anything other than the ALJ’s
34                                              No. 07-3682

hypotheticals. Like the ALJ in Young, the ALJ here posed
a “series of hypothetical questions with increasingly
debilitating limitations” and laid out specifically the
facts upon which the VE was to base his conclusions. See
Young, 362 F.3d at 1003. The VE then prefaced his first
com m ents with, “Given the elements of the
hypothetical . . .” In none of his responses did the VE rely
on or even mention his review of the record or Simila’s
testimony. Instead, he focused his testimony on the ALJ’s
hypotheticals, and accordingly, we cannot assume that
the VE based his testimony on anything but those
hypotheticals. Our review is thus confined to the ques-
tions the ALJ posed and whether those questions incorpo-
rated Simila’s moderate difficulties with concentra-
tion, persistence, and pace.
  We find that the ALJ adequately accounted for Simila’s
impairments. In her first hypothetical, the ALJ described
all of Simila’s credible impairments, physical and mental,
including Simila’s chronic pain and somatoform. She
then stated that “because of the allegations of pain,
I would also further limit it to unskilled,” as well as
limiting the second hypothetical to “sedentary level work.”
We have held that claimants who “often experience[ ]
deficiencies of concentration, persistence, or pace” are
capable of performing semiskilled work, Jens v. Barnhart,
347 F.3d 209, 213 (7th Cir. 2003), and those who are
“mildly to moderately limited in these areas,” are able to
perform “simple and repetitive light work,” Sims v.
Barnhart, 309 F.3d 424, 431 (7th Cir. 2002). Simila’s moder-
ate difficulties with concentration, persistence, and
pace stemmed from his chronic pain syndrome and
No. 07-3682                                               35

somatoform disorder, which the ALJ included in the
hypothetical. These impairments are rooted in Simila’s
allegations of pain. Consequently, by limiting the hypo-
thetical to unskilled work, the ALJ incorporated all of
Simila’s credible limitations.


D. Dr. Caillier’s Letter of June 22, 2006
  Finally, Simila argues that the district court should
have remanded because Dr. Caillier’s June 22 letter consti-
tuted “new and material” evidence. A district court may
order that additional evidence be taken before the Com-
missioner upon a showing that there is “new evidence
which is material and that there is good cause for the
failure to incorporate such evidence into the record in a
prior proceeding.” 42 U.S.C. § 405(g). “New” evidence is
that which is “not in existence or available to the
claimant at the time of the administrative proceeding.”
Perkins v. Chater, 107 F.3d 1290, 1296 (7th Cir. 1997).
Further, “[n]ew evidence is ‘material’ if there is a ‘reason-
able probability’ that the ALJ would have reached a
different conclusion had the evidence been considered.”
Schmidt v. Barnhart, 395 F.3d 737, 742 (7th Cir. 2005). We
review the district court’s decision not to remand on
these grounds de novo. Johnson v. Apfel, 191 F.3d 770, 776
(7th Cir. 1999).
  Simila argues that the June 22 letter was new and mate-
rial, because it was an immediate response to the ALJ’s
concerns about Dr. Caillier’s original report. Simila roots
this argument in his belief that the ALJ should have
recontacted Dr. Caillier to clarify his report. The June 22
36                                              No. 07-3682

letter thus provided the necessary, though unsolicited,
clarification. Hence, Simila argues that the letter is “new”
because it did not exist prior to the ALJ’s decision and
is “material” because it contradicts the ALJ’s prior inter-
pretation.
  But our prior decisions teach that the June 22 letter was
hardly “new” for § 405(g) purposes. E.g., Perkins, 107 F.3d
at 1296; Sample v. Shalala, 999 F.2d 1138, 1144 (7th Cir.
1993). Instead, the letter was merely “derivative evidence,”
because Dr. Caillier “based his conclusions entirely on
evidence that had long been available.” Perkins, 107 F.3d
at 1296. Dr. Caillier did not reexamine Simila or conduct
new psychological tests; rather he elaborated on his
previous report and responded to Simila’s attorney’s
questions about the ALJ’s concerns. This was precisely
the scenario we addressed in Perkins:
      [A] critique of the ALJ’s opinion, which obviously
      could not have been done before the opinion
      issued, does not amount to good cause; such a
      rule would amount to automatic permission to
      supplement records with new evidence after the
      ALJ issues a decision in the case, which would
      seriously undermine the regularity of the adminis-
      trative process.
Id.
  Section 405(g) does not provide occasion for a physi-
cian to submit an unsolicited clarification of his prior
opinion. The ALJ has mechanisms to procure additional
evidence, including recontacting medical sources, if the
evidence was inadequate to reach a decision. See 20
No. 07-3682                                             37

C.F.R. §§ 404.1512(e); 404.1527(c)(3). Because the evidence
was adequate, however, the ALJ need not have
invoked those procedures here.


                     III. Conclusion
 We AFFIRM the judgment of the district court.




                          7-22-09